Citation Nr: 0700291	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  05-28 315	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1.  Entitlement to an evaluation in excess of 50 percent for 
post-operative lumbar disc disease with spinal stenosis and 
arachnoiditis.

2.  Entitlement to an evaluation in excess of 30 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran apparently had active service from November 1965 
to November 1985.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2004 
rating decision and following determinations of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  By a rating decision prepared in May 
2006, the RO increased the evaluation of the veteran's lumbar 
disability to 50 percent and continued the 30 percent 
evaluation assigned for hearing loss disability.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 1965 
to 1985.

2.  On November 28, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant, 
in a written statement dated in November 2006, has requested 
to withdraw this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


